DETAILED ACTION
This action is responsive to the application No. 16/662,845 filed on 24 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/26/2021 is fully withdrawn, and all claims have been examined for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kevin LeMond, Reg. 35,933 on 09 February 2022.
The application has been amended as follows: 
In Claim 1, lines 9-10, “into an compound” has been changed to -- into a compound --. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for at least the reasons of “…converting at least a portion of said semiconductor fin into a dielectric material portion, wherein said remaining portions of said material liner laterally surrounds said dielectric material portion” as set forth in the claimed combination. The combination of steps required by the method of claim 1 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 2-20 depend from and further limit claim 1 and are allowable for at least these reasons.  
The closest prior art known to the Examiner is from Fuselier et al. (US 6,794,256), of record, Wei et al. (US 2006/0194381), newly cited, Cheng et al. (US 2012/0235239), newly cited, Cheng et al. (US 2013/0270627), of record, and Bergendahl et al. (US 2014/0099792), of record, all teaching related processes wherein various liners and portions thereof are implanted at angles, converted or otherwise modified, and then selectively removed, however none teach or suggest the required converting at least a portion of said semiconductor fin into a dielectric material portion, wherein said remaining portions of said material liner laterally surrounds said dielectric material portion as required by the combination of steps in the method of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822